Citation Nr: 0018649	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-25 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $88,171.84.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to March 1967.  
This appeal arises from a May 1995 decision of the Committee 
on Waivers and Compromises of the Washington, DC RO, which 
denied the veteran's request for waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$88,171.84 on the basis that it would not be against equity 
and good conscience.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims has stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, a May 1999 letter from the veteran's attorney 
notes that the veteran filed for Chapter 7 Bankruptcy in 
December 1998.  The veteran's attorney stated that the 
veteran's debts were discharged in bankruptcy under 11 U.S.C. 
§ 7 by the United States Bankruptcy Court of the Eastern 
District of Virginia, Alexandria Division.  Also of record is 
a partial list of the veteran's creditors, which includes the 
VA.  The Board finds that this matter must be remanded for 
further action in light of the apparent discharge of the VA 
debt by a United States Bankruptcy Court.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the District 
Counsel to determine whether or not the 
indebtedness of compensation benefits to 
the VA in the amount of $88,171.84 has 
been discharged in bankruptcy, either in 
full or in part.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the veteran's claim 
should be reviewed by the RO.  If there 
remains an overpayment which could be 
subject to recovery, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that accurately 
reflects the reasons for its decision and 
contains a recitation of the applicable 
laws and regulations insofar as claims 
for waiver of recovery of overpayments 
are concerned.  The veteran and his 
representative should be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




